ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (“commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 2001-2002 reporting period.
On December 5, 2003, this court adopted the recommendation of the commission, imposed a sanction fee upon the respondent, and suspended the respondent from the practice of law pursuant to Gov.Bar R. X(6)(B)(3) and (5)(A)(4). The court further ordered that respondent shall not be reinstated to the practice of law in Ohio until respondent complies with the requirements for reinstatement set forth in Gov.Bar R. X(7); respondent complies with the Supreme Court Rules for the Government of the Bar of Ohio; respondent complies with this and all other orders of the court; and this court orders respondent reinstated.
On December 27, 2006, the commission filed a recommendation pursuant to Gov.Bar R. X(7)(B)(2), finding that the respondent has paid all fees assessed for noncompliance, has made up all deficiencies and is now in full compliance with all requirements of Gov.Bar R. X, and recommending that the respondent be reinstated to the practice of law in Ohio. The commission certified that respondent had completed the credit hours of continuing legal education required during his suspension by this court’s order of suspension. Respondent has satisfied all the requirements of this court’s order of suspension. Upon consideration thereof,
IT IS ORDERED by the court that the recommendation of the commission is adopted and respondent, James Joseph Paterson, is hereby reinstated to the practice of law.